Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant representative, Raphael Valencia (#43,216), agreed to amend the claim according to amendment.

Examiner’s Amendment
The claims 1 and 6 have been amended as following:
As to claim 1:
 Lines 18-20, replace “the linkage command” with - - a link command - -; 
Lines 28-31, replace “a linkage command” with - - the linkage command - -; 
Line 29, replace “a site” with - - a site of the plurality of sites”;

As to claim 6:
Line 22, replace “each of a plurality of sites” with - - the each of a plurality of 
 Line 26, replace “the linkage command” with - - a linkage command- -; and replace “the computer” with - - first computer- -; 
Line 28, replace “a linkage command” with - - the linkage command- -;
Line 29, replace “a process” with - - a process of the processes - - and Replace “a load distribution” with - - the load distribution - -; 
Line 29, replace “a site” with - - a site of the plurality of sites- -;
Line 30, replace “a computer” with - - the first computer- -;
As to claim 7:
Line 29, replace “site” with - - a site of the plurality of sites - -;
Line 29, replace “a process” with - - a process of the processes - -;
Line 31, replace “the linkage command” with - - a linkage command- -;
Line 30, replace “a computer” with - - the first computer- -.

Reasons for Allowance
Claims 1-4, 6 and 7 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 2017/0286187 A1discloses wherein the power amplifier controller: in response to the ET mechanism being activated and the resource block frequency allocation being at least equal to the threshold allocation value, disables a high frequency processing path of a corresponding power converter to provide enhanced noise performance, wherein the power amplifier controller disables the high frequency processing path by: in response to the resource block frequency allocation being at least equal to the threshold allocation value, pre-charging at a first time instant an analog filter to a desired power converter output value; completing said pre-charging at a second time instant; in response to the pre-charging being completed at the second time instant: initiating filtering on a low frequency path of the corresponding power converter using the analog filter; and disabling a high frequency processing path of the corresponding power converter; in response to disabling a high frequency processing path of the corresponding power converter, provides one of a single fixed step power amplifier gain adjustment and multiple step power amplifier gain adjustments; and provides a phase adjustment concurrent with disabling the high frequency processing path of the corresponding power converter; and in response to the APT mechanism being activated and the resource block frequency allocation being less than the threshold allocation value: enables the high frequency processing path of the corresponding power converter to provide enhanced power amplifier efficiency; disables an additional filtering previously added when the low frequency processing path is enabled and the high frequency path is disabled; and provides at least one of a gain adjustment and a phase adjustment when the ET mechanism is activated.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … monitor a third load for each of a plurality of sites; and notify, when the third load exceeds a predetermined second threshold value, an occurrence of an overload to the management apparatus; and execute the addition command of adding a third processor after the linkage command is executed by the computer, and the second processor is configured to: create, upon being notified of the occurrence of the overload, the addition command based on resource information of the information processing apparatus and management information of the virtual load balancer, the resource information and the management information being stored in the memory; notify the addition command to the information processing apparatus; create, when creating the addition command of adding the third processor as the resource, a linkage command of fixing the third processor that executes a process of performing a load distribution in a site in which the overload occurs; and notify the linkage command to a computer that controls the first virtual machine.
 Since the prior art alone or in combination does not anticipate or render obvious the combination of limitations set forth in the independent claims, the examiner has found the claims to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMQUY TRUONG/Primary Examiner, Art Unit 2195